                                                    Case 3:19-cv-00560-SK Document 7 Filed 02/15/19 Page 1 of 1




                                   

                                   
                                                                         81,7('67$7(6',675,&7&2857
                                   
                                                                      1257+(51',675,&72)&$/,)251,$
                                   

                                   
                                        YENIFER FERNANDO AGUILAR, et
                                                                                               &DVH1R& 19-cv-00560-SK
                                        al.,
                                                                                               &216(1725'(&/,1$7,21
                                                                 3ODLQWLIIV                   720$*,675$7(-8'*(
                                                Y                                            -85,6',&7,21
                                        MARK GE ZHANG, et al.,
                                   

                                                             'HIHQGDQWV

                                     INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RXLI\RXDUHWKHSDUW\
                                        RUWKHSDUW\\RXUHSUHVHQWLI\RXDUHDQDWWRUQH\LQWKHFDVHFKRRVHVWRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                     MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                         ✔ Consent to Magistrate Judge Jurisdiction
                                            ‫܆‬
                                  
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86&F,YROXQWDULO\consentWRKDYHD
                                     8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                        HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                     8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                  
                                                OR
                                  
                                            ‫ ܆‬Decline Magistrate Judge Jurisdiction
                                  
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86&F,declineWRKDYHD8QLWHG6WDWHV
                                  
                                        PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                     EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH

                                  
                                                                                                       Alison M. Crane
                                        '$7( BBBBBBBBBBBBBBBB
                                               2/15/2019                                      1$0(
                                  
                                                                                     &2816(/)25
                                                                                                  Defendants
                                                                                     25³3526(´

                                  
                                                                                                       /s/ Alison M. Crane
                                                                                                                      Signature
                                  

                                  
